NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 10a0017n.06

                                            No. 09-3224

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                                                                 FILED
                                                                            JAN 08, 2010
                                                                        LEONARD GREEN, Clerk
US TECHNOLOGY CORPORATION,

          Plaintiff-Appellant,

v.                                                         ON APPEAL FROM THE
                                                           UNITED STATES DISTRICT
STEPHEN L. JOHNSON, In his official capacity               COURT FOR THE SOUTHERN
as Administrator, US Environmental Protection              DISTRICT OF OHIO
Agency; CHRIS KORLESKI, In his capacity as
Director, Ohio Environmental Protection
Agency,

          Defendants-Appellees.

                                                      /

Before:          MARTIN, BOGGS, and WHITE, Circuit Judges.

          PER CURIAM. In this appeal, United States Technology Corporation appeals the district

court’s dismissal of its request for injunctive and declaratory relief. Having reviewed the briefs and

records in this case, we concur with the district court’s well-reasoned opinion and AFFIRM its

judgment. US Technology Corp., v. Stephen L. Johnson, et al., No. 2:08-CV-82, 2009 WL 86745

(S.D. Ohio Jan. 13, 2009).